Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 23-45 are pending and being acted upon in this Office Action. 

Objection and Rejection Withdrawn
The objection to claims 23-28, 34-35 and 37 is withdrawn in view of the claim amendment. 

The rejection of claims 23-24, 27-34 and 36-41 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,858,423 is withdrawn upon reconsideration.  The issued claim 14 comprises additional antibody in addition to the antibody-drug conjugate Ab-(L-D)n. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 23-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,633,448.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims anticipate the issued claims 1-21.  
Issued claim 1 encompasses a genus of  antibody-drug-conjugate of the following formula (I): Ab-(L-D).sub.n (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antibody, or an antigen binding fragment thereof, that binds to the human IGF-1R, wherein said antibody comprises the three heavy chain CDRs of sequence SEQ ID NO: 1 (GYTTFSYY), SEQ ID NO: 2 (IWPGDDGST),  and SEQ ID NO: 3 (ASPMITPNYAMDY)  and the three light chain CDRs of sequence SEQ ID NO: 4 (QDISKY), SEQ ID NO: 5 (YTS) and SEQ ID NO: 6 (QQGSTLPYT); L is a linker of the following formula (III);

    PNG
    media_image1.png
    434
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    249
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    603
    media_image3.png
    Greyscale


Instant claim 23 recites an antibody-drug-conjugate of the following formula (1): Ab-(L-D), (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antibody, or an antigen binding fragment thereof, capable of binding to the human IGF-1R selected from the group consisting of: 
(i) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO: 57; 
Instant SEQ ID NO: 56 is identical to the SEQ ID NO: 56 in issued claim 7, see sequence alignment below.
US-15-306-351-56

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

The instant heavy chain comprises the three heavy chain CDRs 1, 2 and 3 of the issued patent, see sequences above in bold. 
Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7 c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and the 3 CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(ii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO:  60; 
Instant SEQ ID NO: 56 is identical to the SEQ ID NO: 56 in issued claim 7, see sequence alignment below.
US-15-306-351-56

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

The heavy chain comprises the three heavy chain CDRs 1, 2 and 3 of the issued patent, see sequences above in bold. 
Instant light chain SEQ ID NO: 60 is identical to SEQ ID NO: 60 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 

US-15-306-351-60

  Query Match             100.0%;  Score 559;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(iii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  62 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain variable domain of sequence SEQ ID NO:  62 is identical to the heavy chain variable domain of sequence SEQ ID NO:  62 of issued patent, see sequence alignment below and CDRs in bold. 
US-15-306-351-62

  Query Match             100.0%;  Score 647;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSSNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSSNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(iv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain variable domain of sequence SEQ ID NO:  64 is identical to the heavy chain variable domain of sequence SEQ ID NO:  64 of issued patent, see sequence alignment below and CDRs in bold. 
US-15-306-351-64

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(v) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID No 60;
Instant heavy chain variable domain of sequence SEQ ID NO:  64 is identical to the heavy chain variable domain of sequence SEQ ID NO:  64 of issued patent, see sequence alignment below and CDRs in bold. 
US-15-306-351-64

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 60 is identical to SEQ ID NO: 60 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 

US-15-306-351-60

  Query Match             100.0%;  Score 559;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(vi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  66 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 66 is identical to SEQ ID NO: 66 in the issued patent claim 7C), see sequence alignment below.
US-15-306-351-66

  Query Match             100.0%;  Score 647;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSSNTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSSNTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 60 is identical to SEQ ID NO: 60 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 

US-15-306-351-60

  Query Match             100.0%;  Score 559;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(vii) an antibody having a heavy chain variable domain of sequence SEQ ID NO: 68 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 68 is identical to SEQ ID NO: 68 in the issued patent claim 7, see sequence alignment below.
US-15-306-351-68

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 57 in the issued patent claim 7 c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(viii) an antibody having a heavy chain variable domain of sequence SEQ ID NO: 68 and a light chain variable domain of sequence SEQ ID NO:  60; 
Instant heavy chain SEQ ID NO: 68 is identical to SEQ ID NO: 68 in the issued patent claim 7, see sequence alignment below.

US-15-306-351-68

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 60 is identical to SEQ ID NO: 60 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 

US-15-306-351-60

  Query Match             100.0%;  Score 559;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(ix) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  70 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 70 is identical to SEQ ID NO: 70 in the issued patent claim 7c), see sequence alignment below.

US-15-306-351-70

  Query Match             100.0%;  Score 648;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


(x) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  72 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 72 is identical to SEQ ID NO: 72 in the issued patent claim 7c), see sequence alignment below.
US-15-306-351-72

  Query Match             100.0%;  Score 648;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTNTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTNTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(xi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  74 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 74 is identical to SEQ ID NO: 74 in the issued patent claim 7c), see sequence alignment below.
US-15-306-351-74

  Query Match             100.0%;  Score 647;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(xii) an antibody having a heavy chain variable domain of sequence SEQ ID NO: 76 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 76 is identical to SEQ ID NO: 76 in the issued patent claim 7c), see sequence alignment below.
US-15-306-351-76

  Query Match             100.0%;  Score 649;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(xiii) an antibody having a heavy chain variable domain of sequence SEQ ID NO: 78 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain SEQ ID NO: 78 is identical to SEQ ID NO: 78 in the issued patent claim 7c), see sequence alignment below.
US-15-306-351-78

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
(xiv) an antibody having a heavy chain variable domain of sequence SEQ ID NO: 78 and a light chain variable domain of sequence SEQ ID NO:  60; and
Instant heavy chain SEQ ID NO: 78 is identical to SEQ ID NO: 78 in the issued patent claim 7c), see sequence alignment below.
US-15-306-351-78

  Query Match             100.0%;  Score 646;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 60 is identical to SEQ ID NO: 60 in the issued patent claim 7, which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 

US-15-306-351-60

  Query Match             100.0%;  Score 559;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDFSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


 (xv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  80 and a light chain variable domain of sequence SEQ ID NO:  57 (elected species); 
Instant heavy chain SEQ ID NO: 80 is identical to SEQ ID NO: 80 in the issued patent claim 7c), see sequence alignment below.
S-15-306-351-80

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

Instant light chain SEQ ID NO: 57 is identical to SEQ ID NO: 7 in the issued patent claim 7c), which comprises the three CDRs 4, 5 and 6 of the issued claim 1, see sequence alignment below and CDRs in bold. 
US-15-306-351-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


The issued claim 1 linker and drug are identical to instant linker and drug, see instant claims 29-35.

Issued claim 2 recites the antibody-drug-conjugate of claim 1, wherein Ab is selected from: a) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11; b) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 10, 5 and 11; c) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 12; and d) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 8, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11, whereas instant application also teaches the same antibody-drug-conjugate of claim 1, wherein Ab is selected from: a) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11; b) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 10, 5 and 11; c) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 12; and d) an antibody comprising the three heavy chain CDRs of sequence SEQ ID NO: 8, 2 and 3 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11, see para. [0032], Table 2.
Issued claim 3 recites the antibody-drug-conjugate of claim 1, wherein Ab is selected from: a) an antibody comprising a heavy chain variable domain of sequence SEQ ID NO: 13 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11; b) an antibody comprising a heavy chain variable domain of sequence SEQ ID NO: 14 and the three light chain CDRs of sequence SEQ ID NO: 10, 5 and 11; c) an antibody comprising a heavy chain variable domain of sequence SEQ ID NO: 15 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 12; d) an antibody comprising a heavy chain variable domain of sequence SEQ ID NO: 16 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 11; and e) an antibody comprising a heavy chain variable domain of sequence SEQ ID NO: 17 and the three light chain CDRs of sequence SEQ ID NO: 9, 5 and 12, see instant application, para. [0031]. 
Issued claim 4 recites antibody-drug-conjugate of claim 1, wherein Ab is selected from: a) an antibody comprising a light chain variable domain of sequence SEQ ID NO: 18 and the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3; b) an antibody comprising a light chain variable domain of sequence SEQ ID NO: 19 and the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3; c) an antibody comprising a light chain variable domain of sequence SEQ ID NO: 20 and the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3; d) an antibody comprising a light chain variable domain of sequence SEQ ID NO: 21 and the three heavy chain CDRs of sequence SEQ ID NO: 8, 2 and 3; and e) an antibody comprising a light chain variable domain of sequence SEQ ID NO: 22 and the three heavy chain CDRs of sequence SEQ ID NO: 7, 2 and 3, see instant application, [0031]. 
Issued claim 5 recites the antibody-drug-conjugate of claim 1, wherein Ab is selected from the group consisting of antibody 208F2, 212A11, 214F8, 219D6 and 213B10, see instant application, para. [0033].
Issued claim 6 recites the he antibody-drug-conjugate of claim 1, wherein Ab comprises: a) a heavy chain variable domain (VH) of sequence SEQ ID NO: 33 wherein said sequence SEQ ID NO: 33 comprises at least 1 back-mutation selected from the residues 20, 34, 35, 38, 48, 50, 59, 61, 62, 70, 72, 74, 76, 77, 79, 82 and 95; and b) a light chain variable domain (VL) of sequence SEQ ID NO: 35, wherein said sequence SEQ ID NO: 35 comprises at least 1 back-mutation selected from the residues 22, 53, 55, 65, 71, 72, 77 or 87, see instant application, para. [0192] to [0193]. 
Issued claims 7 recites the antibody-drug-conjugate of claim 1, wherein Ab is selected from: a) an antibody comprising a heavy chain variable domain of sequence selected from SEQ ID NO: 56, 62, 64, 66, 68, 70, 72, 74, 76, 78 and 80 and the three light chain CDRs of sequences SEQ ID NO: 9, 5 and 11; b) an antibody comprising a light chain variable domain of sequence selected from SEQ ID NO: 57 or 60 and the three heavy chain CDRs of sequences SEQ ID NO: 7, 2 and 3; and c) an antibody comprising a heavy chain variable domain of sequence selected from SEQ ID NO: 56, 62, 64, 66, 68, 70, 72, 74, 76, 78 and 80 and a light chain variable domain of sequence selected from SEQ ID NO: 57, see instant claims 23, 36 (species).
Issued claim 8 recites the antibody-drug-conjugate of claim 1, wherein Ab comprises: a) a heavy chain of sequence selected from SEQ ID NO: 58, 63, 65, 67, 69, 71, 73, 75, 77, 79 and 81; and b) a light chain of sequence selected from SEQ ID NO: 59 and 61, see instant claims 36, 37. 
Instant claims 36 and 37 recites the antibody-drug conjugate of claim 36, wherein Ab is an antibody having a heavy chain of sequence SEQ ID N0. 81 and a light chain of sequence SEQ No. 59, see issued claim 8. 
Issued claim 9 recites the antibody-drug-conjugate of claim 1, wherein L.sub.2 is of the following formula: 

    PNG
    media_image4.png
    132
    249
    media_image4.png
    Greyscale
see instant claim 30.

Issued claim 10 recites the antibody-drug-conjugate of claim 1, wherein (W).sub.w is selected from: 

    PNG
    media_image5.png
    324
    242
    media_image5.png
    Greyscale
see instant claim 31.
Issued claim 11 recites the antibody-drug-conjugate of claim 1, 

    PNG
    media_image6.png
    323
    251
    media_image6.png
    Greyscale
See instant claim 32. 
 
Issued claim 12 recites the antibody-drug-conjugate of claim 1, wherein (L-D) is selected from: 

    PNG
    media_image7.png
    690
    535
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    722
    514
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    704
    516
    media_image9.png
    Greyscale
 

    PNG
    media_image10.png
    495
    524
    media_image10.png
    Greyscale
See instant claim 33.
Issued claim 13 recites an antibody-drug-conjugate according to claim 1 having the formula selected from: 

    PNG
    media_image11.png
    206
    508
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    717
    511
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    722
    504
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    602
    500
    media_image14.png
    Greyscale

and the pharmaceutically acceptable salts thereof, wherein Ab is selected in the group consisting of antibody 208F2, 212A11, 214F8, 219D6 and 213B10, see instant claim 34, Ab-G-13. 
 Issued claim 14 recites the antibody-drug-conjugate of claim 1, wherein n is 2, whereas instant claim 38 recites the antibody-drug-conjugate of claim 23, wherein n is 2
 Issued claim 15 recites the antibody-drug-conjugate of claim 1, wherein n is 4, whereas instant claim 39 recites the antibody-drug-conjugate of claim 23, wherein n is 4
Issued claim 16 recites a composition comprising at least one antibody-drug-conjugate of claim 1, whereas instant claim 40 recites a composition comprising at least one antibody-drug-conjugate of claim 23. 
 Issued claim 17 recites the composition of claim 16 further comprising a pharmaceutically acceptable vehicle, whereas instant claim 41 recites a composition of claim 40 further comprising a pharmaceutically acceptable vehicle. 
Issued claim 18 recites a method for the treatment of an IGF-1R-expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of a composition of claim 1, see instant claim 42.
Issued claim 19 recites the method of claim 18, wherein said IGF-1R-expressing cancer is a cancer chosen from breast, colon, esophageal carcinoma, hepatocellular, gastric, glioma, lung, melanoma, osteosarcoma, ovarian, prostate, rhabdomyosarcoma, renal, thyroid, uterine endometrial cancer, mesothelioma, oral squamous carcinoma and any drug resistant cancer, see instant claim 43.
Issued claim 20 recites a method for the treatment of an IGF-1R-expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of a composition of claim 16, see instant claim 44.
Issued claim 21 recites the method of claim 20, wherein said IGF-1R-expressing cancer is a cancer chosen from breast, colon, esophageal carcinoma, hepatocellular, gastric, glioma, lung, melanoma, osteosarcoma, ovarian, prostate, rhabdomyosarcoma, renal, thyroid, uterine endometrial cancer, mesothelioma, oral squamous carcinoma and any drug resistant cancer, see instant claim 45.  

Applicants’ arguments filed September 26, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that of the claims of the ’448 patent applied in the rejection (claims 1-17), claim 1 is independent.  
Claim 1 recites an ADC of the formula Ab-(L-D)n, wherein Ab is an antibody (or an antigen binding fragment thereof) comprising the three heavy chain CDRs of SEQ ID NOs: 1, 2, and 3 and comprising the three light chain CDRs of SEQ ID NOs: 4, 5, and 6.   The basis for the Office’s rejection is an assertion that “the present claims anticipate the issued claims” of U.S. Pat. No. 10,633,448. See Office Action at 5-6.  Even if that assertion were true, it would not be a proper basis for establishing the obviousness of Applicant’s claims.  
To properly establish a prima facie case of obviousness, the cited reference must suggest of all of the limitations of the rejected claim—not vice versa, as the Office appears to assert. See CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003). Here, the Office has merely asserted that the three heavy chain CDRs of SEQ ID NOs: 1, 2, and 3 and the three light chain CDRs of SEQ ID NOs: 4, 5, and 6 recited in claim 1 of the ’448 patent are present in SEQ ID NOs: 80 and 57, respectively. At most, that is an assertion that a portion of the sequences recited in claim 1 of the ’448 patent are also present in claim 23 of the instant application. However, a reference’s disclosure of a portion of claimed 19 subject matter is not disclosure of al of the limitations of a claim. Because none of the claims of the ’448 patent disclose all of the limitations of claim 23, there is no proper basis for an obviousness-type double patenting rejection of any of the pending claims over the claims of the ’448 patent.

Contrary to applicant’s assertion that the issued patent does not include all the limitation of the instant claims, Applicant’s attention is directed to issued claims 1 and 7 part c and sequences alignments above.  The antibody conjugates of the issued claims encompass the antibody conjugates of instant claims.  Applicant appears to limit the claims to the elected species of antibody.  However, the subject matter claimed in instant application is fully disclosed in the patent.  If allowed, would improperly extend the “right to exclude” already granted in the patent. 
For these reasons, the rejection is maintained. 
  
Claims 23 and 40-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 16 and 21-24 of U.S. Patent No. 10,202,458.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.    
Issued claim 1 recites an internalizing anti-IGF-1R antibody or an internalizing IGF-1R binding fragment thereof, said antibody being selected from:
a.    an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7, 2 and 3 and three light chain CDRs of sequences SEQ ID Nos. 9, 5 and 11; 
The heavy chain comprises 
  US-15-306-351-13

  Query Match             84.7%;  Score 141.5;  DB 16;  Length 120;
  Best Local Similarity   34.5%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GYTFTSYY-----------------IWPGDGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GYTFTSYYIYWVKQRPGQGLEWLGWIWPGDGSTKYNEKFKDKTTLTADKSSNTAYMFLSS 85

Qy         17 -----------ASPMITPNYAMDY 29
                         |||||||||||||
Db         86 LTSEDSAVYFCASPMITPNYAMDY 109

	
	The light chain comprises CDRs of sequences SEQ ID Nos. 9, 5 and 11:
	
US-15-306-351-18

  Query Match             73.4%;  Score 69.7;  DB 16;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDISK-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDISKYLNWYQQQPDGTIKLLIYYTSRLHSGVPSRFSGRGSGTDYSLTISNVEQEDIATY 86

Qy         10 --QQGSTLPYT 18
                |||||||||
Db         87 FCQQGSTLPYT 97


b.    an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7, 2 and 3 and three light chain CDRs of sequences SEQ ID Nos. 10, 5 and 11;
The heavy chain comprises 
  US-15-306-351-13

  Query Match             84.7%;  Score 141.5;  DB 16;  Length 120;
  Best Local Similarity   34.5%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GYTFTSYY-----------------IWPGDGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GYTFTSYYIYWVKQRPGQGLEWLGWIWPGDGSTKYNEKFKDKTTLTADKSSNTAYMFLSS 85

Qy         17 -----------ASPMITPNYAMDY 29
                         |||||||||||||
Db         86 LTSEDSAVYFCASPMITPNYAMDY 109

	
	The light chain comprises:

US-15-306-351-19

  Query Match             73.9%;  Score 71.7;  DB 16;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDINK-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDINKYLNWYQQQPDGTVKLLIYYTSRLHSGVPSRFSGRGSGTDYSLTISNLEQEDIATY 86

Qy         10 --QQGSTLPYT 18
                |||||||||
Db         87 FCQQGSTLPYT 97

c.    an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7, 2 and 3 and three light chain CDRs of sequences SEQ ID Nos. 9, 5 and 12; 
The heavy chain comprises 
  US-15-306-351-13

  Query Match             84.7%;  Score 141.5;  DB 16;  Length 120;
  Best Local Similarity   34.5%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GYTFTSYY-----------------IWPGDGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GYTFTSYYIYWVKQRPGQGLEWLGWIWPGDGSTKYNEKFKDKTTLTADKSSNTAYMFLSS 85

Qy         17 -----------ASPMITPNYAMDY 29
                         |||||||||||||
Db         86 LTSEDSAVYFCASPMITPNYAMDY 109

The light chain comprises:
US-15-306-351-20

  Query Match             73.1%;  Score 68.7;  DB 16;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDISK-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDISKYLNWYQQQPDGTIKLLIYYTSRLHSGVPSRFSGRGSGTDYSLTITNLEQEDIATY 86

Qy         10 --QQGSALPYT 18
                |||||||||
Db         87 FCQQGSALPYT 97

and
d.    an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 8, 2 and 3 and three light chain CDRs of sequences SEQ ID Nos. 9, 5 and 11.
The heavy chain comprises:
US-15-306-351-16

  Query Match             84.5%;  Score 139.5;  DB 16;  Length 120;
  Best Local Similarity   34.5%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GYSFTSYF-----------------IWPGDGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GYSFTSYFIHWVKQRPGQGLEWIGWIWPGDGSTKYNEKFKGKTTLTTDKSSSTAYMFLNS 85

Qy         17 -----------ASPMITPNYAMDY 29
                         |||||||||||||
Db         86 LTSEDSAVYFCASPMITPNYAMDY 109

The light chain comprises:
	
US-15-306-351-18

  Query Match             73.4%;  Score 69.7;  DB 16;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDISK-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDISKYLNWYQQQPDGTIKLLIYYTSRLHSGVPSRFSGRGSGTDYSLTISNVEQEDIATY 86

Qy         10 --QQGSTLPYT 18
                |||||||||
Db         87 FCQQGSTLPYT 97


Issued claim 7 recites an antibody-drug conjugate comprising the internalizing anti-IGF-1R antibody or binding fragment thereof to claim 1, conjugated to a cytotoxic agent generically, whereas instant claim 23 is limited to antibody-drug-conjugate of the following formula (1): Ab-(L-D), (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antibody, or an antigen binding fragment thereof, capable of binding to the human IGF-1R selected from the group consisting of: 
(i) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain variable domain of sequence SEQ ID NO: 56 is identical to SEQ ID NO: 56 in the issued patent, see sequence alignment below, CDRs 7, 2 and 3 are in bold:
US-15-305-157-56

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

And instant light chain variable domain of sequence SEQ ID NO: 57 is identical to SEQ ID NO: 57 in the issued patent, see sequence alignment below, CDRs 9, 5 and 11 are in bold:
US-15-305-157-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

(ii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO:  60; 
 (iii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  62 and a light chain variable domain of sequence SEQ ID NO:  57; 
(iv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID NO:  57; 
(v) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID No 
(vi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  66 and a light chain variable domain of sequence SEQ ID NO:  57; 
(vii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  68 and a light chain variable domain of sequence SEQ ID NO:  57; 
(viii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  68 and a light chain variable domain of sequence SEQ ID NO:  60; 
(ix) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  70 and a light chain variable domain of sequence SEQ ID NO:  57; 
(x) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  72 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  74 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  76 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xiii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  78 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xiv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  78 and a light chain variable domain of sequence SEQ ID NO:  60; and
 (xv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  80 and a light chain variable domain of sequence SEQ ID NO:  57 (elected species); L is a linker: D is a drug moiety of the following formula (Il):

    PNG
    media_image15.png
    783
    879
    media_image15.png
    Greyscale
(species).  
The issued patent also teaches the humanized Z208F2 antibody comprises a heavy chain variable domain of sequence SEQ ID NO:  80, which is identical to instant SEQ ID NO: 80, see sequence alignment below: 
US-15-305-157-80

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

and a light chain variable domain of sequence SEQ ID NO:  57, which is identical to instant SEQ ID NO: 57, see sequence alignment below.
US-15-305-157-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107


Issued claim 16 recites a pharmaceutical composition comprising an antibody-drug conjugate of claim 7 and at least an excipient and/or a pharmaceutically acceptable vehicle whereas instant claim 40 recites a composition comprising at least one antibody-drug conjugate of claim 23.  Instant claim 41 recites the composition of claim 40, further comprising a pharmaceutically acceptable vehicle. 
Issued claim 21 recites a method for the treatment of an IGF-1R expressing cancer generically in a subject, comprising administering to said subject an effective amount of at least the pharmaceutical composition of claim 16, whereas instant claim 42 recites a method for the treatment of an IGF-1R expressing cancer in a subject, comprising administering to said subject an effective amount of at least the pharmaceutical composition of claim 23 (generically) whereas instant claim 43 is limited to the particular cancer (species).
Issued claim 22 is included as administering to a subject an effective amount of at least the pharmaceutical composition of claim 16 is expected to treat IGF-1R expressing cancer. 
Instant claim 44 recites a method for the treatment of an IGF-1R expressing cancer in a subject in need thereof, comprising administering to the subject an effective amount of a composition of claim 40 generically. 

Applicants’ arguments filed September 26, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that Claims 7, 16, and 21-24 of the ’458 patent all depend from claim 1, which recites an antibody (or an internalizing IGF-1R binding fragment thereof) comprising a heavy chain with three particular CDRs of certain SEQ ID NOs: and a light chain with three particular CDRs of certain SEQ ID NOs:. However, the Office does not rely on the claims of the ’458 patent in making the rejection at all and, instead, asserts that the 458 patent discloses an antibody with a heavy chain variable domain identical to SEQ ID NO: 80 of the instant claims and with a light chain variable domain identical to SEQ ID NO: 57 of the instant claims. See Office Action at 29. Even if that assertion were correct, it would not be a proper basis for an obviousness-type double patenting rejection. As noted above, with certain exceptions not relevant here, it is improper for the Office to use a reference patent’s specification as prior art. See Abbvie Inc. (supra). Thus, it is again immaterial whether the ’458 patent discloses an antibody having the alleged heavy and light chain variable domains because the ’458 patent does not claim any such antibody.  Thus, there is no proper basis for an obviousness-type double patenting rejection of any of the pending claims over the claims of the ’458 patent. For at least the foregoing reasons, Applicant respectfully requests reconsideration and withdrawal of the rejections. 

Contrary to applicant’s assertion the Office does not rely on the claim of the patent for obvious type double patenting rejection, and that the ‘458 patent does not claim the antibody conjugated to a drug, applicant’s attention is directed to claims 1, 7 and 16  of the issued patent.  
Issued claim 1 in part recites an internalizing anti-IGF-1R antibody or an internalizing IGF-1R binding fragment thereof, said antibody being selected from:
a.    an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7, 2 and 3 and three light chain CDRs of sequences SEQ ID Nos. 9, 5 and 11; 
The heavy chain comprises 
  US-15-306-351-13

  Query Match             84.7%;  Score 141.5;  DB 16;  Length 120;
  Best Local Similarity   34.5%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GYTFTSYY-----------------IWPGDGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GYTFTSYYIYWVKQRPGQGLEWLGWIWPGDGSTKYNEKFKDKTTLTADKSSNTAYMFLSS 85

Qy         17 -----------ASPMITPNYAMDY 29
                         |||||||||||||
Db         86 LTSEDSAVYFCASPMITPNYAMDY 109

	
	The light chain comprises CDRs of sequences SEQ ID Nos. 9, 5 and 11:
	
US-15-306-351-18

  Query Match             73.4%;  Score 69.7;  DB 16;  Length 107;
  Best Local Similarity   25.4%;  
  Matches   18;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QDISK-----------------YYTS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QDISKYLNWYQQQPDGTIKLLIYYTSRLHSGVPSRFSGRGSGTDYSLTISNVEQEDIATY 86

Qy         10 --QQGSTLPYT 18
                |||||||||
Db         87 FCQQGSTLPYT 97


Issued claim 7 in part recites an antibody-drug conjugate comprising the internalizing anti-IGF-1R antibody or binding fragment thereof to claim 1 (a), conjugated to a cytotoxic agent generically, whereas instant claim 23 is limited to antibody-drug-conjugate of the following formula (1): Ab-(L-D), (I) or a pharmaceutically acceptable salt thereof, wherein Ab is an antibody, or an antigen binding fragment thereof, capable of binding to the human IGF-1R selected from the group consisting of: 
(i) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain variable domain of sequence SEQ ID NO: 56 is identical to SEQ ID NO: 56 in the issued patent, see sequence alignment below, which comprises the patent’s CDRs 7, 2 and 3 in bold:
US-15-305-157-56

  Query Match             100.0%;  Score 645;  DB 1;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKY 60

Qy         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS 120

And instant light chain variable domain of sequence SEQ ID NO: 57 is identical to SEQ ID NO: 57 in the issued patent, see sequence alignment below, which comprises the patent’s CDRs 9, 5 and 11 shown below in bold:
US-15-305-157-57

  Query Match             100.0%;  Score 557;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPS 60

Qy         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK 107

Instant claims (specie) anticipate the issued claim (genus).  
For these reasons, the rejection is maintained. 
Claims 23-27 and 40-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13, 15 and 20-22 of U.S. Patent No. 11,365,259 (newly cited).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.    
Issued claim 1 recites a humanized anti-IGF-1R antibody, or an IGF-1R binding fragment thereof, said antibody being selected from: 
a) an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7 (GYTFTSYY), 2 (IWPGDGST) and 3 (ASPMITPNYAMDY) and three light chain CDRs of sequences SEQ ID Nos. 9 (QDISKY), 5 (YTS) and 11 (QQGSTLPYT); 
b) an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 7 (GYTFTSYY), 2 (IWPGDGST) and 3 (ASPMITPNYAMDY) and three light chain CDRs of sequences SEQ ID Nos. 10 (QDINKY), 5 (YTS) and 11 (QQGSTLPYT); 
c) an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. SEQ ID Nos. 7 (GYTFTSYY), 2 (IWPGDGST) and 3 (ASPMITPNYAMDY) and three light chain CDRs of sequences SEQ ID Nos. 9 (QDISKY), 5 (YTS) and 12 (QQGSALPYT); and 
d) an antibody comprising three heavy chain CDRs of sequences SEQ ID Nos. 8 (GYSFTSYF), 2 (IWPGDGST) and 3 (ASPMITPNYAMDY) and three light chain CDRs of sequences SEQ ID Nos. SEQ ID Nos. 9 (QDISKY), 5 (YTS) and 11 (QQGSTLPYT).
Issued claim 13 recites an antibody-drug conjugate comprising the humanized antibody, or an antigen binding fragment thereof, according to claim 38, conjugated to a cytotoxic agent (genus) whereas as instant claim 23 is limited to the particular antibody-drug conjugate.  
Instant claim 23 is limited to antibody-drug-conjugate of the following formula (1): Ab-(L-D), (I) or a pharmaceutically acceptable salt thereof (species), wherein Ab is an antibody, or an antigen binding fragment thereof, capable of binding to the human IGF-1R selected from the group consisting of: 
(i) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO:  57; 
Instant heavy chain variable domain of sequence SEQ ID NO: 56 as shown below
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS comprises the issued claim CDRs 7, 2 and 3, and 
Instant light chain variable domain of SEQ ID NO: 57 as shown below DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK comprises the issued claim CDRs 9, 5 and 11, see CDR sequence in bold. 
(ii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  56 and a light chain variable domain of sequence SEQ ID NO: 60; 
 (iii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  62 and a light chain variable domain of sequence SEQ ID NO:  57; 
(iv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID NO:  57; 
(v) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  64 and a light chain variable domain of sequence SEQ ID No 
(vi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  66 and a light chain variable domain of sequence SEQ ID NO:  57; 
(vii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  68 and a light chain variable domain of sequence SEQ ID NO:  57; 
(viii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  68 and a light chain variable domain of sequence SEQ ID NO:  60; 
(ix) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  70 and a light chain variable domain of sequence SEQ ID NO:  57; 
(x) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  72 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xi) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  74 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  76 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xiii) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  78 and a light chain variable domain of sequence SEQ ID NO:  57; 
(xiv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  78 and a light chain variable domain of sequence SEQ ID NO:  60; and
 (xv) an antibody having a heavy chain variable domain of sequence SEQ ID NO:  80 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS, which comprises the issued claim CDRs 7, 2 and 11, see CDR sequences in bold. 
and a light chain variable domain of sequence SEQ ID NO:  57 (elected species) wherein the sequence is as shown below DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK, which comprises the issued claim CDRs 9, 5 and 11, see CDR sequences in bold. 
 L is a linker; D is a drug moiety of the following formula (Il):

    PNG
    media_image15.png
    783
    879
    media_image15.png
    Greyscale
(species).  

The issued patent also teaches various linker comprises maleimide moiety, see para. [255] as per claim 29.  The linker comprises -Ta-Ww-Yy- wherein -T- is a stretcher unit; a is 0 or 1; —W— is an amino acid unit; w is independently an integer ranging from 1 to 12; —Y— is a spacer unit;
y is 0, 1 or 2.  Exemplary amino acid linker components include preferably a dipeptide, a tripeptide, a tetrapeptide or a pentapeptide. Exemplary dipeptides include: Val-Cit, Ala-Val, Ala-Ala, Val-Ala, Lys-Lys, Cit-Cit, Val-Lys, Ala-Phe, Phe-Lys, Ala-Lys, Phe-Cit, Leu-Cit, Ile-Cit, Trp-Cit, Phe-Ala, Phe-N.sup.9-tosyl-Arg, Phe-N.sup.9-Nitro-Arg.   —Y— is a p-aminobenzyl alcohol (PAB) unit that is linked to -Ww- via the nitrogen atom of the PAB group, and connected directly to -D via a carbonate, carbamate or ether group.
Issued claim 15 recites a method for the treatment of an IGF-1R expressing cancer in a subject, comprising administering to said subject an effective amount of at least the antibody-drug conjugate of claim 13, see instant claim 42. 
Issued claim 20 recites a method of treating cancer, comprising administering the antibody-drug conjugate of claim 13 to a patient in need thereof, see instant claim 45
Issued claim 21 recites the method of claim 20, wherein said cancer is an IGF-1R expressing cancer.
Issued claim 22 recites a pharmaceutical composition comprising the antibody-drug conjugate of claim 13 and at least an excipient and/or a pharmaceutical acceptable vehicle, see instant claims 40-41.
Instant claim 24 in part recites the antibody-drug conjugate of claim 23, wherein Ab is selected from the group consisting of:
an antibody having a heavy chain of sequence  SEQ ID NO: 58 and a light chain of sequence SEQ ID NO: 59.
The heavy chain sequence SEQ ID NO: 58 is shown below:
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDKSSSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG, which comprises the issued heavy chain CDRs 7, 2 and 3, see sequences in bold. 

	The light chain sequence SEQ ID NO: 59 is shown below:

DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC, which comprises the issued light chain CDRs 9, 5 and 11, see sequences in bold. 

Instant claim 25 in part recites the antibody-drug conjugate of claim 23, wherein Ab is selected from the group consisting of:
an antibody having a heavy chain of sequence  SEQ ID NO: 70 and a light chain of sequence SEQ ID NO: 57.
The heavy chain sequence SEQ ID NO: 70 is shown below:
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDKSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSS, which comprises the issued heavy chain CDRs 7, 2 and 3, see sequences in bold. 

	The light chain sequence SEQ ID NO: 57 is shown below:

DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIK, which comprises the issued light chain CDRs 9, 5and 11, see sequences in bold. 

Instant claim 26 in part recites the antibody-drug conjugate of claim 23, wherein Ab is selected from the group consisting of:
an antibody having a heavy chain of sequence SEQ ID NO: 71 and a light chain of sequence SEQ ID NO: 59.
The heavy chain sequence SEQ ID NO: 71 is shown below:
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDKSTNTVYMELSSLRSEDTAVYYCASPMITPNYAMDYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG, which comprises the issued heavy chain CDRs 7, 2 and 3, see sequences in bold. 
	The light chain sequence SEQ ID NO: 57 is shown below:

DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC, which comprises the issued light chain CDRs 9, 5and 11, see sequences in bold. 

Instant claim 27 recites the antibody-drug-conjugate of claim 23, wherein Ab is an antibody having a heavy chain variable domain of sequence  SEQ ID NO: 80 and a light chain variable domain of sequence  SEQ ID NO: 57. 
The heavy chain sequence SEQ ID NO: 80 is shown below:
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSS, which comprises the issued claim heavy chain CDRs of sequences SEQ ID NO: 7, 2 and 3, see sequences in bold above.

	
	The light chain sequence SEQ ID NO: 57 is shown below:

DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC, which comprises the issued light chain CDRs 9, 5 and 11, see sequences in bold. 


Instant claim 28 recites the antibody-drug-conjugate of claim 23, wherein Ab is an antibody having a heavy chain variable domain of sequence  SEQ ID NO: 81 and a light chain variable domain of sequence  SEQ ID NO: 59. 
The heavy chain sequence SEQ ID NO: 81 is shown below:
QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYIHWVRQAPGQGLEWMGWIWPGDGSTKYAQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYFCASPMITPNYAMDYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG, which comprises the issued claim heavy chain CDRs of sequences SEQ ID NO: 7, 2 and 3, see sequences in bold above.

	The light chain sequence SEQ ID NO: 59 is shown below:
DIQMTQSPSSLSASVGDRVTITCRASQDISKYLNWYQQKPGKAPKLLIYYTSRLQSGVPSRFSGRGSGTDYSLTISSLQPEDFATYFCQQGSTLPYTFGGGTKVEIKRTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC, which comprises the issued light chain CDRs 9, 5 and 11, see sequences in bold. 


Otherwise, issued claims 13, 15 and 20-22 are anticipated or rendered obvious by the present claims 23-27 and 40-44.


Conclusion

No claim is allowed.  
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644